DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11 of Applicant’s reply, filed 1/25/2022, with respect to the rejections of claims 1-4 and 6-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 112.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “the output” in line 7. There is insufficient antecedent basis for this limitation in the claim. 

Appropriate clarification is required. 

Regarding claims 2-4 and 6-15, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 3, the claim recites “the hidden context attribute” in line 2. As noted above, claim 1 makes multiple recitations to a “hidden context attribute.” As such, it is unclear which of these recitations is being referenced by “the hidden context attribute” in claim 3. 

Further regarding claim 4, the claim recites “a hidden context attribute for each of a plurality of cameras” in line 2. Claim 4 depends from claim 1, which also recites “a hidden context attribute for each of a plurality of cameras” in lines 5-6. It is unclear in claim 4 if the recited “hidden context attribute” and the recited “plurality of cameras” are the same as those elements recited in claim 1 or not. 
Furthermore, the claim recites the machine learning based model is configured to “select the hidden context attribute associated with the camera that faces the direction of turn of the autonomous vehicle” (lines 3-4). However, claim 1 recites that the machine learning based model is configured to 

Further regarding claim 6, the claim recites “a hidden context attribute for each of a plurality of cameras” in line 2. Claim 6 depends from claim 1, which also recites “a hidden context attribute for each of a plurality of cameras” in lines 5-6. It is unclear in claim 6 if the recited “hidden context attribute” and the recited “plurality of cameras” are the same as those elements recited in claim 1 or not. 
The claim further recites “the hidden context attribute” in line 3. As noted above, claim 1 makes multiple recitations to a “hidden context attribute.” As such, it is unclear which of these recitations is being referenced by “the hidden context attribute” in claim 6.

Further regarding claim 10, the claim recites “the hidden context attribute” in line 1. As noted above, claim 1 makes multiple recitations to a “hidden context attribute.” As such, it is unclear which of these recitations is being referenced by “the hidden context attribute” in claim 10. 

Further regarding claim 11, the claim recites “the hidden context attribute” in line 1. As noted above, claim 1 makes multiple recitations to a “hidden context attribute.” As such, it is unclear which of these recitations is being referenced by “the hidden context attribute” in claim 11. 

Further regarding claim 12, the claim recites “the hidden context attribute” in line 1. As noted above, claim 1 makes multiple recitations to a “hidden context attribute.” As such, it is unclear which of these recitations is being referenced by “the hidden context attribute” in claim 12.

Regarding claim 16, the claim recites “the output” in line 9. There is insufficient antecedent basis for this limitation in the claim. 
The claim additionally recites “a machine learning based model” in lines 16-17. The claim previously recites “a machine learning based model” in line 7. It is unclear if the recited “machine learning based model” in lines 16-17 is the same as the “machine learning based model” recited in line 7 or not. 
The claim additionally recites “the output hidden context attribute” in lines 23-24. The claim previously recites “a hidden context attribute for each of a plurality of cameras of the autonomous vehicle and determine the output as a weighted aggregate of the hidden context attributes” in lines 7-9 and separately “output a hidden context attribute associated with a traffic entity” in lines 17-18. It is unclear if the recitations of a “hidden context attribute” in lines 7-9 and 17-18 are the same or not. If they are different, then it is unclear which of these outputs is being referenced by “the output hidden context attribute” in lines 23-24. 
Appropriate clarification is required. 

Regarding claim 17-19, these claims depend from claim 16 and are therefore rejected for the same reasons as claim 16 above, as they do not cure the deficiencies of claim 16 noted above. 

Further regarding claim 18, the claim recites “the machine learning based model” in line 2. As noted above, claim 16 includes two distinct recitations of “a machine learning based model.” As such, it is unclear which of these recitations is being referenced by “the machine learning based model” in claim 18.

The claim further recites “the output” in line 3. As noted above, claim 16 includes two distinct recitations of an “output”. As such, it is unclear which of these recitations is being referenced by “the output” in claim 18. 

Further regarding claim 19, the claim recites “the machine learning based model” in line 2. As noted above, claim 16 includes two distinct recitations of “a machine learning based model.” As such, it is unclear which of these recitations is being referenced by “the machine learning based model” in claim 19.
The claim further recites “a hidden context attribute for each of a plurality of cameras” in lines 2-3. Claim 19 depends from claim 16, which also recites “a hidden context attribute for each of a plurality of cameras” in lines 7-8. It is unclear in claim 19 if the recited “hidden context attribute” and the recited “plurality of cameras” are the same as those elements recited in claim 16 or not. 
Furthermore, the claim recites the machine learning based model is configured to “select the hidden context attribute associated with the camera that faces the direction of turn of the autonomous vehicle” (lines 3-5). However, claim 16 recites that the machine learning based model is configured to output “a weighted aggregate of the hidden context attributes corresponding to each camera” (lines 9-10). These two limitations are inconsistent with each other, and as such, claim 19 is indefinite. 

Regarding claim 20, the claim recites “the output” in line 11. There is insufficient antecedent basis for this limitation in the claim. 

The claim additionally recites “the output hidden context attribute” in lines 27-28. The claim previously recites “a hidden context attribute for each of a plurality of cameras of the autonomous vehicle and determine the output as a weighted aggregate of the hidden context attributes” in lines 9-12 and separately “output a hidden context attribute associated with a traffic entity” in lines 20-21. It is unclear if the recitations of a “hidden context attribute” in lines 9-12 and 20-21 are the same or not. If they are different, then it is unclear which of these outputs is being referenced by “the output hidden context attribute” in lines 27-28. 
Appropriate clarification is required. 

Regarding claim 21, the claim depends from claim 20 and is therefore rejected for the same reasons as claim 20 above, as claim 21 does not cure the deficiencies of claim 20 noted above. 

Allowable Subject Matter
Claims 1, 16, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-4, 6-15, 17-19, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669